 Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 1 of 17 PageID #: 161




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

MOHAMED HISHAM ELTAYEB,
individually and on behalf of similarly situated
persons,

                      Plaintiff,                   Case No. 4:20-cv-385

        v.                                         Judge Mazzant

DELI MANAGEMENT, INC. d/b/a “Jason’s
Deli”,

                     Defendant.


   DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
 NOTICE TO POTENTIAL PLAINTIFFS AND FOR CONDITIONAL CERTIFICATION
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 2 of 17 PageID #: 162




       Defendant, Deli Management, Inc., d/b/a Jason’s Deli, responds to the Motion for Notice

to Potential Plaintiffs and for Conditional Certification (“the Motion”) filed by Plaintiff,

Mohamed Eltayeb, with the following Memorandum of Law in opposition.

                                   MEMORANDUM OF LAW

I.     INTRODUCTION

       Plaintiff has brought a claim under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq., claiming that Jason’s Deli failed to properly reimburse him for expenses he allegedly

incurred while working as a delivery driver. Specifically, Plaintiff claims that the

reimbursements he received were inadequate to reimburse him for his automobile expenses,

thereby causing his hourly wage to drop below the federal minimum wage.

       Plaintiff now asks the Court for permission to represent a nationwide collective, which

would potentially cover employees from 155 restaurants located in 14 different states. He seeks

to represent a class of “all hourly paid employees currently or formerly employed” by Jason’s

Deli “who were not paid federal minimum wage due to unreimbursed business expenses.”

       This proposed class definition is unworkable. Because it defines the class solely by

reference to the result that it hopes to reach, it does not provide sufficient clarity to allow Jason’s

Deli to identify which current or former employees should be included in the class for notice

purposes. If the offending clause is removed, the definition then becomes overinclusive. A class

of “all hourly paid employees” would be improper, because Plaintiff has not submitted any

evidence that all hourly paid employees incur business expenses in the course of their duties,

much less that they are similarly situated in that respect. The proposed definition does not

differentiate among potential class members by job position or by the work they actually

performed for Jason’s Deli. It must be rejected.



                                                   1
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 3 of 17 PageID #: 163




        In support of his Motion, Plaintiff submits three cookie-cutter declarations. The

declarants all worked as delivery drivers at a single location in Irving, Texas. They fail to

explain how they would have any knowledge of working conditions in other locations. Although

they claim to have been subjected to a “driver reimbursement policy,” they do not attach a copy

of it. Even though they worked primarily within the same span of time, they report being

reimbursed for deliveries at different amounts. In short, they do not identify with any specificity

how they would have personal knowledge that other employees across the nation would have

been affected by a common policy, plan, or practice.

        Finally, in the event that the Court approves some form of notice, it should reject the

terms proposed by Plaintiff. Plaintiff’s proposal for four unique forms of notice is excessive, and

Plaintiff’s proposed notice does not accurately describe the proposed collective, the lawsuit, or

the legal effect of filing a notice of consent.

II.     STANDARD OF REVIEW

        The FLSA requires employers to pay employees no less than the mandated minimum

hourly wage for a given workweek. 29 U.S.C. § 206. Under 29 C.F.R. § 531.35, “the wage

requirements of the [FLSA] will not be met where the employee ‘kicks-back’ directly or

indirectly to the employer or another person for the employer’s benefit the whole or part of the

wage delivered to the employee.” 29 C.F.R. § 531.35. A kickback occurs when the costs of tools

that are specifically required for the performance of the employer’s particular work “cuts into the

minimum or overtime wages required to be paid [to employee] under the Act.” Id. The law only

requires employers to reimburse employees for expenses incurred on their behalf if, without

reimbursement, the employee’s net hourly pay for a given workweek falls below the minimum

wage. See Morin v. Hoboken Bd. of Ed., 2015 WL 1730143 (D. N.J. 2015).



                                                  2
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 4 of 17 PageID #: 164




          The FLSA permits a plaintiff to maintain an action on “behalf of himself…and other

employees similarly situated.” 29 U.S.C. § 216(b). District courts have the discretion to issue

notice to “similarly situated” employees, but notice is hardly mandatory. See Hoffman-La

Roche, Inc. v. Sperling, 493 U.S. 165 (1989). Notice should be authorized only after the plaintiff

has made a sufficient showing that a similarly situated class exists. See Mooney v. Aramco

Servs. Co., 54 F.3d 1207 (5th Cir. 1995); Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003).

          Although the Fifth Circuit has not adopted a specific test for evaluating conditional

certification under the FLSA, this Court has adopted a two-stage test. See Reyes v. Bona 1372,

2017 WL 514367 (E.D. Tex. 2017). Plaintiff’s discussion of this standard, however, creates the

false impression that there is a presumption in favor of conditional certification. Notice is not

automatic; while courts generally apply a lenient standard in the first stage, “notice is by no

means mandatory.” Valcho v. Dallas City Hosp., Dist., 574 2d 618, 621 (E.D. Tex. 2008). 1

          At the notice stage, a district court must determine whether a plaintiff has presented

substantial, probative evidence that similarly situated potential plaintiffs exist. See Hipp v.

Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1213-14 (11th Cir. 2001); H&R Block, Ltd v.

Housden, 186 F.R.D. 399, 400 (E.D. Tex. 1999). The plaintiff must “come forward with

competent evidence suggesting that such class members exist.” H&R Block, 186 F.R.D. at 400.

The court must evaluate all of the evidence to determine if Plaintiff has met his burden of

producing “substantial allegations,” in the form of “detailed allegations supported by affidavits,

which successfully engage defendants’ affidavits to the contrary.” Hipp, 252 F.3d at 1219



1
    Plaintiff offers a citation from Donohue v. Francis Services, Inc., 2004 WL 1161366 (E.D. La. May 24, 2004) to
    the effect that a court “may deny a plaintiff’s right to proceed collectively only if the action arises from
    circumstances purely personal to the plaintiff.” Dkt. 21 at 4. There is nothing in the history of this quote that
    suggests it accurately represents the position of the Fifth Circuit. Instead, when traced back to its source, it
    appears to have been derived from a Pennsylvania district court that was dealing with a potential Rule 23 class
    under Title VII – which of course has nothing to do with FLSA practice under Section 216(b).

                                                           3
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 5 of 17 PageID #: 165




(quoting Grayson v. Kmart Corp., 79 F.3d 1086, 1097 (11th Cir. 1996). Notice is warranted only

when plaintiffs have produced sufficient evidence to demonstrate that there is a “similarity

among the individual situations….some factual nexus which binds the named plaintiffs and the

potential class members together as victims of a particular alleged [policy or practice].” Villatoro

v. Kim Son Rest., L.P., 286 F. Supp.2d 807, 810 (S.D. Tex. 2003) (internal quotation marks

omitted); England v. New Century Fin. Corp., 370 F. Supp. 2d 504, 508 (M.D. La. 2005).

       The evidence must demonstrate two elements: (1) that plaintiff and potential opt-in

plaintiffs are similarly situated by being victim to a “single decision, policy, or plan” that

violates the FLSA; and (2) there are no individualized issues that make collective treatment

inappropriate and would require highly individualized factual inquiries to determine class-wide

liability. H&R Block, Ltd., 186 F.R.D. at 400. Absent such evidence, “it is doubtful that §

216(b) would further the interests of judicial economy, and it would undoubtedly present a ready

opportunity for abuse.” Hickson v. US Postal Svc., 2010 WL 3835887, *6 (E.D. Tex. 2010).

III.   LEGAL ARGUMENT

       A.      Plaintiff fails to properly define the putative class, relying only an
               unworkable definition that bootstraps in a liability determination.

       In his Motion, Plaintiff seeks permission to send notice to “[a]ll hourly paid employees

currently or formerly employed by [Jason’s Deli] from three years prior to the date of the Court’s

Order granting Notice, who were not paid federal minimum wage due to unreimbursed business

expenses.” On its face, this definition is unworkable.

       If Jason’s Deli were required to try to provide the names and contact information for

those who fell within this class, it would have no idea where to start. The definition would

seemingly require Jason’s Deli to perform a liability calculation for each of its hourly employees.

In essence, Jason’s Deli would have to define with precision which employees actually suffered

                                                  4
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 6 of 17 PageID #: 166




a violation of federal minimum wage standards. But that is supposed to be the ending point of

this litigation, not the starting point. It is as if Plaintiff is proposing to tell Jason’s Deli “go find

the employees who are entitled to recover a judgment against you, and then send us their

information.”

        This is an improper approach, both in concept and in practical execution. Conceptually,

this definition would require Jason’s Deli to concede the ultimate issue in the case as to each

individual for whom it provided data: that the individual had in fact not been paid federal

minimum wage due to unreimbursed business expenses. Jason’s Deli does not intend to concede

that point, and therefore would be inclined not to produce any data at all.

        Even if this conceptual problem could be overcome, the definition is still unworkable as a

practical matter. To understand this, one simply needs to review the work that would be needed

to comply. To start with, Jason’s Deli would not know which of its employees claimed to have

unreimbursed business expenses. Nor would it know what expenses they claimed to have. It

does not possess information as to what employees paid for gas, what their insurance costs were,

whether they owned vehicles as opposed to leasing them, or any of the other factors that would

affect the costs they might have incurred. Furthermore, the process of gathering information

regarding miles driven, trips made, or delivery fees paid to employees would be burdensome

even when performed for a small portion of the class. It would be astronomically difficult to

complete this process in a short period of time for every single member of the potential class.

Beyond the daunting burdens of gathering the raw data, Jason’s Deli would have to make

reasonable assumptions about how that data could be averaged for use over a period of time. It

would have to account for how to fill the gaps left by the missing information from individual

class members as to actual costs incurred. It would then have to deal with the issues of



                                                    5
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 7 of 17 PageID #: 167




individual variances in reimbursement rates or mileage driven, as the declarants’ own affidavits

show significant variation in the amounts of delivery fees they were paid, as well as some

variation in their estimates of average round-trip mileage. (Dkt. 21-3, 21-4, 21-5). For Jason’s

Deli to have to perform all of this labor-intensive data-gathering and mathematical calculation

just to define those who are entitled to receive notice is frankly an absurd proposition.

       B.      Plaintiff fails to present sufficient evidence to warrant a nationwide collective
               action including all hourly employees.

       Even if Plaintiff was to propose to excise the language that bootstraps liability into his

class definition, he would still not have a workable class definition. If the offending phrase were

removed, he would be left with a definition that seeks to send notice to all hourly-paid current

and former employees within the applicable period. This is tremendously overinclusive.

       As a starting point, “Plaintiffs bear the burden of presenting preliminary facts showing

that a similarly situated group of potential plaintiffs exists.” See Reyes, 2017 WL 5148367 *4.

Plaintiff has not offered any evidence to show how he and his declarants are similarly situated to

“all hourly paid employees.”

       Plaintiff and all of the declarants are delivery drivers. They have not testified that any

other type of employee was subject to the reimbursement policy that they allude to. Presumably,

someone has to make the sandwiches and other food items that they are delivering. Plaintiff has

not offered any evidence showing that someone who responsible for making sandwiches is

“similarly situated” to someone who is responsible for making deliveries. He and his declarants

do not explain how employees who make sandwiches perform work that is in any way similar to

that performed by Plaintiff and the declarants. Nor does he explain how the sandwich makers

are paid, whether they make any deliveries, whether they are reimbursed for doing so, or whether

those employees actually incur any unreimbursed business expenses.

                                                 6
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 8 of 17 PageID #: 168




       On a broader scale, the same is likely true of other positions that fall within the class of

“hourly paid employees.” But Plaintiff has not provided any evidence of the various types of

positions that might fall within that class, other than delivery drivers. Not only does he fail to

enumerate what those positions are, he provides no evidence of how they were paid, what work

they performed, or what policies or practices were applicable to them.

       Since Plaintiff has failed to present sufficient facts to show that those individuals in his

proposed class were similarly situated to Plaintiff and his declarants, there is no basis for the

Court to determine that they likely suffered similar harms. Plaintiff has thus failed to meet his

burden to show that these individuals should be included within his proposed class.

       C.      Even if the class were to be limited to delivery drivers, Plaintiff has failed to
               show that delivery drivers in other stores were similarly situated to him.

       Even if the Court were inclined to try to rewrite Plaintiff’s proposed class definition for

him by limiting it to delivery drivers, Plaintiff has still failed to provide a basis for expanding

that class beyond his particular location.

       In order to show a nationwide policy of underpayment, Plaintiff must present some

evidence beyond the allegations in his complaint. Brown v. White’s Ferry, Inc., 2011 WL

5151394, *2 (D. Md. Oct. 27, 2011); Xavier v. Belfor USA Gp., Inc., 585 F. Supp. 2d 873, 877

(E.D. La. 2008). The evidence must be based on personal knowledge. Reyes, 2017 WL 5148367

at *4 (“At minimum, competent evidence must be based on personal knowledge of the facts.”);

Boyd v. Alutiiq Global Solutions, LLC, 2011 WL 3511085, at *6 (N.D. Ill. 2011) (same). And

the declarations must go beyond conclusory statements. Brown, 2011 WL 5151394 at *3

(conclusory declarations that plaintiffs have knowledge of other similarly situated individuals

does not establish a sufficient basis for conditional FLSA certification); H&R Block, Ltd. v.

Housden, 186 F.R.D. 399, 400 (E.D. Tex. 1999) (conclusory affidavits are insufficient).

                                                  7
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 9 of 17 PageID #: 169




       Plaintiff has submitted his own declaration and two nearly identically written, yet

identically conclusory declarations from former coworkers of his. All three of the declarations

arise from a single restaurant, located at “7707 N. MacArthur Blvd., Irving, TX 75063.” (Dkt.

21-3 thru 21-5). None of those former employees worked at any other Jason’s Deli restaurant.

Thus, while the declarations speak about “Jason’s Deli” in broad strokes, the observations

offered appear to be based entirely on occurrences and conversations taking place among

delivery drivers at that restaurant. (Dkt. 21-3, ¶ 7). None of the evidence proffered in the

declarations shows that the declarants have any basis for personal knowledge beyond the single

restaurant in Irving, Texas at which they worked.

       Courts typically reject proposed nationwide classes that hinge on conclusory allegations

arising from a single location. See Jenkins v. TJX Companies Inc., 853 F.Supp.2d 317 (E.D.

N.Y. 2012) (rejecting proposed nationwide class where only evidence offered was based on

personal knowledge of conditions at a single location); Rappaport v. Embarq Management Co.,

2007 WL 4482581 (M.D. Fla. 2007) (observing that courts have routinely denied requests for

conditional certification based only on conclusory allegations of a few employees); Pickering v.

Lorillard Tobacco Co., Inc., 2012 WL 314691 (M.D. Ala. 2012) (same).

       Here, Plaintiff’s limited offer of proof is insufficient to show the existence of a single

corporate policy or practice that has been uniformly applied to the nationwide collective of

hourly employees that Plaintiff seeks to have certified. See Rueda v. Tecon Services, Inc., 2011

WL 2566072 (S.D. Tex. 2011) (the supporting affidavits do not provide a reasonable basis for

nationwide collective); Prince v. Cato Corp., 2015 WL 1040713 (N.D. Ala. 2015) (“At best, the

declarations…show that three persons, in only five states, in the northern half of the state of

Alabama, had an experience similar to the plaintiff.”); Harper v. Lovett’s Buffet, Inc., 185



                                                 8
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 10 of 17 PageID #: 170




F.R.D. 358, 362-63 (M.D. Ala. 1999); Tucker v. Labor Leasing, Inc., 872 F. Supp. 941 (M.D.

Fla. 1994); Harris v. Chipotle Mexican Grill, Inc., 49 F.Supp. 3d 564 (D. Minn. 2014). At best,

Plaintiff’s declarations offer only a conclusory allegation about other restaurants in Texas, which

is simply not enough to expand the scope of the class beyond Texas. (Dkts. 21-3, ¶ 7).

       Because Plaintiff has failed to offer a sufficient evidentiary basis to conclude that a

nationwide class is warranted, his proposed nationwide class must fail.

       D.      If the Court chooses to issue notice to potential opt-ins, it should substantially
               modify Plaintiff’s proposed distribution process, notice form, and consent
               form.

       If the Court nevertheless finds that notice is appropriate to a more limited group of

employees, the Court should require substantial modifications to the distribution process, the

notice form, and the Consent to Join form proposed by Plaintiff.

               1.      Plaintiff’s request for detailed information about each potential
                       collective member is overbroad and unnecessary.

       Plaintiff asks that the Court order Jason’s Deli to provide extensive and private

information regarding each putative collective member. Not only does Plaintiff request each

member’s name and last known address, but he also seeks each member’s telephone number,

date of birth, and personal email address.

       Although Plaintiff does not cite any cases to support his overreaching request, notice to

the collective is not permission to engage in broad discovery. Plaintiff is entitled to information

from Jason’s Deli in order to provide fair and adequate notice; but not beyond that. As noted by

several courts, information obtained for purposes of providing a court-approved notice can only

be used to distribute the court-approved notice. See Davis v. Soc. Ser. Coordinators (E.D. Cal.

2012) (“[O]ther than the approved notice to the class, Plaintiff and her counsel may not initiate

further contact with the putative class during the notice period regarding this lawsuit.”); Meseck

                                                 9
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 11 of 17 PageID #: 171




v. Tak Commc’ns, Inc., (D. Min. 2011) (“[Plaintiff] may only use the information for the

purpose of sending the notice.”). In recognition of this principle, courts have limited the

information to be disclosed to that which is necessary to effectuate notice. See, e.g., Graham v.

Jet Specialty, Inc., 2016 WL 154846, at *5 (W.D. Tex. 2016) (disclosure of birth dates and social

security numbers overly invasive); Page v. Nova Healthcare Mgmt., LLP, 2013 WL 4782749, at

*7 (S.D. Tex. 2013) (limiting production to mailing addresses).

       Here, Plaintiff should be limited to the names and addresses of potential collective

members because the additional information he seeks is not necessary to provide notice. First,

with regards to telephone numbers, Plaintiff does not propose any form of notice for which

telephone numbers are necessary. Plaintiff offers no explanation for this request. Indeed, many

courts have found that requests for telephone numbers are inappropriate. See e.g. Littlefield, v.

Dealer Warranty Servs., LLC, 679 F. Supp. 2d 1014, 1018-19 (E.D. Mo. 2010); Martinez v.

Cargill Meat Solutions, 265 F.R.D. 490, 501 (D. Neb. 2009).

       Second, Plaintiff’s request for sensitive personal information, such as dates of birth, for

all potential opt-ins is not necessary to provide notice. To the extent that Plaintiff argues that he

needs this information as a means for locating updated addresses in the event a notice is returned

as undeliverable, Plaintiff should await that circumstance before gathering such highly sensitive

information on every employee. See Jennings v. Cellco P’ship, 2012 WL 2568146, *7 (D. Minn.

July 2, 2012) (birthdate only provided if mailed notice returned as undeliverable); Davis v. Soc.

Serv. Coordinators, 2012 WL 5838825, *3 (E.D. Cal. Nov. 15, 2012) (requiring request to court

for additional information upon return of notice as undeliverable).

               2.      Plaintiff’s request for four forms of notice is excessive and unjustified.




                                                 10
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 12 of 17 PageID #: 172




       This Court should limit Plaintiff to notifying potential opt-ins via first class mail, as

additional notice is not necessary or practical in this case. Fair and proper notice depends on the

circumstances of each case. See Perrin v. Papa John’s Int’l, (E.D. Mo. Oct. 11, 2011). Here,

Plaintiff proposes a traditional mailing, sending the notice electronically, the creation of a

Facebook page, and the posting of the notice in each restaurant. (Dkt. 21, pg. 9).

       As an initial matter, e-mail notice is inappropriate in this case because Jason’s Deli does

not have email addresses for the majority of employees or former employees to whom Plaintiff

seeks to send notice. Sending e-mail notice would thus be inefficient and would result in a

portion of potential opt-ins receiving more forms of notice than others. Even if Jason’s Deli did

have email addresses for all of the potential opt-ins, many courts have refused to authorize email

notice, recognizing that first class mail is the preferred form of notice. See e.g., Reab v.

Electronic Arts, Inc., 214 F.R.D. 623, 630-31 (D. Colo. 2002) (recognizing potential for

recipients to modify and redistribute notice electronically); Gordon v. Kaleida Health, Case No.

08-cv-37856 (W.D.N.Y. Oct. 14, 2009) (finding cases denying e-mail notice better reasoned).

       The Court should also deny Plaintiff’s request to post notice at each of Jason’s Deli’s

restaurants because doing so would be overly burdensome for Jason’s Deli and is not necessary

to provide notice to potential opt-ins. In Perrin, the court refused to authorized posting at Papa

John’s pizza locations nationwide, stating that “given the size of the certified class and the

necessity of posting notice in all of Defendants’ restaurants nationwide, the Court finds that the

minimal value of posted notice does not outweigh the burden to Defendants and the potential to

create confusion among other employees.” Perrin, at *6. See also Phelps v. MC Commc’ns, Inc.,

2011 WL 3298414, *6 (D. Nev., 2011) (denying plaintiff’s request for posting at job site); Wass

v. NPC Int’l, No. 09-2254-JWL, 2011 WL 1118774 at *12 (D. Kans. 2011) (same).



                                                 11
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 13 of 17 PageID #: 173




       Like Perrin, the posting of notices at Jason’s Deli’s restaurants would add minimal value.

The notice would only reach current employees, from whom Jason’s Deli likely has accurate

address information to ensure the receipt of mail. Consequently, posting notice in Jason’s Deli’s

restaurants would only be a redundant form of notice for current employees, rather than reaching

any additional potential opt-ins.

       The publication of a Facebook page is also problematic. Unlike mailed notice, which

occurs on one occasion and can be easily limited to court-approved content, a Facebook page is

both continuously posted and easily changeable to include content that is not Court-approved.

Given the nature of Facebook pages, it could attract significant chatter (conceivably both pro and

con) in the comments section that would be at odds with the neutral tone expected of a court-

sponsored communication. Rather than being aimed at a specific group of identified potential

opt-ins, it would amount to Court-sponsored advertising directed generally to the outside world

on an undifferentiated basis. It would likely result in attempts to opt in by individuals who did

not work within the time frame covered by the class, did not work in one of the covered

positions, and who may not even have worked for Jason’s Deli. This would create a significant

administrative burden to identify and weed out the improper opt-ins.

       Instead of these additional forms of notice, Plaintiff should be limited to sending notice

via first class mail. Plaintiff has presented no facts suggesting that these forms of notice would

be necessary, feasible, or controllable. Courts frequently limit plaintiffs to only one type of

notice because additional forms of notice are redundant, wasteful, and burdensome. See Fox v.

Western Talk, L.C., et al., Case No. H-12-3726 (S.D. Tex. 2013); In re Wells Fargo Wage and

Hour Emp’t Practices Litig. (No. III), 2012 WL 2180014, at *2 (S.D. Tex. 2012) (finding “the

postings would thus merely be supplemental to the mailed notice” and overly intrusive”).



                                                 12
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 14 of 17 PageID #: 174




                3.         Plaintiff’s proposed notice inaccurately describes the collective and
                           the lawsuit

        In facilitating the notice to a potential collective, courts must ensure that notice is

“timely, accurate, and informative.” Hoffman-LaRoche, 493 U.S. 165, 172 (1989). The purpose

of notice is to allow possible opt-in plaintiffs to make an informed judgement about the case they

are being invited to join. Id. Courts have interpreted this to require “a fair and impartial

explanation of the case, along with the options available to class members.” McCaffrey v.

Mortg. Sources Corp, 2009 WL 2778085, *5 (D. Kan. Aug. 27, 2009). Plaintiff’s proposed

notice fails to meet these requirements because it improperly defines the collective and fails to

inform collective members of their potential obligations and Jason’s Deli’s position regarding

Plaintiff’s allegations.

                           a.     The proposed notice fails to consistently define the putative
                                  class and does not adequately inform recipients of Jason’s
                                  Deli’s position.

        Plaintiff’s proposed notice lists as recipients a group that appears to be narrower than the

group to which Plaintiff’s Motion seeks to distribute notice. In his Motion, as discussed above,

Plaintiff defines the proposed collective as “All hourly paid employees currently or formerly

employed by Defendant from three years prior to the date of the Court’s Order granting Notice,

who were not paid federal minimum wage due to unreimbursed business expenses.” (Dkt. 21, pg.

9). In contrast, Plaintiff’s Consent lists the recipients as “someone who worked as a delivery

driver from October 15, 2016, and the present.” Plaintiff offers no explanation for this

inconsistency or why Plaintiff is asking for a much broader list.

        Moreover, the proposed notice fails to mention that Jason’s Deli disputes Plaintiff’s

claims. See Compagnone v. DL Pool Service, LLC, 2016 WL 6575087, *5 (M.D. Fla. 20016).

The notice does not state that Jason’s Deli denies any wrongdoing or liability. It does not state

                                                   13
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 15 of 17 PageID #: 175




that Jason’s Deli believes that its delivery drivers were always paid an hourly wage at or above

the federal minimum wage, as well as reasonable and lawful vehicle reimbursements and tips.

                       b.      Notice should only be distributed, if at all, to individuals
                               employed within three years of the Court’s Order.

       The proposed notice states that “you have been identified as someone who worked as a

delivery driver from October 15, 2016, and the present,” which includes a time period of four

years and 1 month from the date Plaintiff filed its Motion. (Dkt. 21-1). A cause of action arising

out of a willful violation of the FLSA “may commence within three years after the cause of

action accrued. 29 U.S.C. § 255(a). “The limitation period is not tolled as to individual

claimants until the claimant files a written opt-in consent from with the court.” 29 U.S.C. §

256(b). Accordingly, should the Court decide to certify this matter as a collective action, the

limitations period should confine class certification to a period three years prior to the date on

which this Court conditionally certifies the class. See Altiep v. Food Safety Net Serv., 2014 WL

4081213, *5 (N.D. Tex. 2014); Watson v. Travis Software Corp., 2008 WL 5068806, *8 (S.D.

Tex. 2008); Quintanilla v. A & R Demolitina, Inc., 2005 WL 2095104, at *16 (S.D. Tex. 2005).

                       c.      The Notice fails to address the legal effect of filing a consent
                               form.

       The proposed notice fails to provide a detailed statement of the legal effect of filing a

consent form. The notice does not advise the potential opt-ins of their obligations should they

decide to join the lawsuit. It does not advise them that they may be required to give a deposition,

respond to written discovery and/or testify in court. Snively v. Peak Pressure Control, LLC, 174

F. Supp. 3d 953, 962 (W.D. Tex. 2016). Such a statement is an accurate representation of an

opt-ins obligations and frequently included in the opt-in notice. See e.g., Ahle v. Veracity

Research Co., 2009 WL 3103852, *6 (D. Minn. Sept. 23, 2009) (requiring statement that “If you



                                                 14
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 16 of 17 PageID #: 176




choose to join this action, you will be expected to participate in the litigation, which may include

being asked to respond to written questions, appear for deposition, and testify at trial.”);

McKinzie v. Westlake Hardware, Inc., 2010 WL 2426310, *4 (W.D. Mo. June 11, 2010)

(requiring statement regarding “discovery and other obligations, as well as the potential need to

be present in [the district where the case is located].”) Garcia v. TWC Admin, LLC, 2015 WL

1737932, at *7 (W.D. Tex. April 16, 2015); Behnken v. Luminant Min. Co., LLC, 997

F.Supp.2d 511, at 524 (N.D. Tex. 2014).

                         d.      The proposed Consent fails to correctly identify the nature of
                                 the lawsuit.

         Although likely an artifact from unrelated lawsuit, Plaintiff states in his Proposed

Consent any opt-in plaintiff who elects to join this lawsuit, chooses Plaintiff’s Counsel “[f]or

purposes of pursing [his or her] overtime claims against Defendants.” (Dkt. 21-2). The Consent

form must accurately reflect the nature of the lawsuit to ensure that potential opt-in plaintiffs are

receiving “full and effective disclosure of all the relevant facts…sufficient to enable [the

consenting party] to make an informed decision…” Sperling v. Hoffman-La Roche, Inc., 118

F.R.D. 392, 408 (D. NJ. 1988). Since Plaintiff is not pursuing an overtime claim, the Consent

should be modified accordingly.

IV.      CONCLUSION

             For these reasons, Plaintiff’s Motion to certify a nationwide collective must be

      denied, or at minimum, substantially limited to those restaurants that Plaintiff and his

      declarants have personal knowledge of.

             Respectfully submitted this 2nd day of December, 2020.

                                                        /s/ J. Thad Heartfield
                                                        J. Thad Heartfield
                                                        Texas Bar No. 09346800

                                                   15
Case 4:20-cv-00385-ALM Document 22 Filed 12/02/20 Page 17 of 17 PageID #: 177




                                                          M. Dru Montgomery
                                                          Texas Bar No. 24010800
                                                          The Heartfield Law Firm
                                                          2195 Dowlen Road
                                                          Beaumont, TX 77706
                                                          Telephone: (409) 866-3318
                                                          Facsimile: (409) 866-5789
                                                          Email: thad@heartfieldlawfirm.com
                                                          Email: dru@heartfieldlawfirm.com

                                                          /s/ Kevin D. Johnson
                                                          Kevin D. Johnson
                                                          Florida Bar No. 0013749
                                                          Christopher M. Bentley
                                                          Florida Bar No. 0052616
                                                          Colby J. Ellis
                                                          Florida Bar No. 1019588
                                                          Johnson Jackson PLLC
                                                          100 N. Tampa St., Suite 2310
                                                          Tampa, FL 33602
                                                          Telephone: (813) 580-8400
                                                          Facsimile: (813) 580-8407
                                                          Email: kjohnson@johnsonjackson.com
                                                                  cbentley@johnsonjackson.com
                                                                  cellis@johnsonjackson.com
                                                          Attorneys for Defendant


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of Court on

this 2nd day of December, 2020, using the CM/ECF system, which will send a notice of

electronic filing to all parties and counsel of record.


                                                          /s/ Kevin D. Johnson
                                                          Attorney




                                                  16
